DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda, ( US 2020/0395681 A1)
Regarding claim 1, Ueda shows a semiconductor device comprising: a device package including a semiconductor die (electronic component 3 in [0023] see FIG. 2 with respect to FIG. 6)  coupled to a radiating element (signal path 51A/52B in FIG. 6 and [0048]), the radiating element integrated in the device package ( 1A radio frequency module in FIG. 6 and [0049]); and a directing structure (antenna 4/ 41 in FIG. 6 and [0051]) affixed to the device package by way of an adhesive (mold 71 in FIG. 6), the directing structure located over the radiating element (signal path 51A/52B in FIG. 6 and [0048]) and configured for propagation of radio frequency (RF) signals (see FIG. 6 and [0045-0061]).  
Regarding claim 2, Ueda shows a semiconductor device comprising, wherein the directing structure (antenna 4/ 41 in FIG. 6 and [0051])  includes a first plurality of directing elements ( radiation element 41) arranged on a first conductive layer ( wiring line L2A in FIG. 6) and a second plurality of directing elements (radiation element 41) arranged on a second conductive layer ( 52A in FIG. 6) separated from the first conductive layer by way of a dielectric material (by substrate 6 in FIG. 6).  
Regarding claim 3, Ueda shows a semiconductor device comprising, wherein the device package further includes a package substrate (substrate 6 in FIG. 6 and [0049]+), the radiating element (radiation element 41) embedded in the package substrate and located proximate the directing structure ( see FIG. 6).  
Regarding claim 4, Ueda shows a semiconductor device comprising, wherein
the package substrate includes a conductive layer ( wiring layer L5 in FIG. 6) portion configured and arranged to serve as a signal reflector (see [0050] i.e. conductive ), the conductive layer portion located below the radiating element (radiation element 41) and separated from the radiating element by way of a non-conductive material ([0052]).  
Regarding claim 5, Ueda shows a semiconductor device comprising, wherein the package substrate further includes a vertical conductive structure ( via 68 in FIG. 6) connected around a perimeter of the conductive layer portion ( see FIG. 6), the vertical conductive structure configured and arranged to serve as a sidewall of the signal reflector ( see FIG. 6).  
Regarding claim 6, Ueda shows a semiconductor device comprising, wherein the semiconductor die (electronic component 3 in [0023] see FIG. 2 with respect to FIG. 6)   is affixed to the package substrate and interconnected to the radiating element by way of conductive structures of the package substrate ( see FIG. and related text).  
Regarding claim 7, Ueda shows a semiconductor device comprising, wherein the device package further includes an encapsulant (mold 71) encapsulating portions of the semiconductor die, the radiating element (radiation element 41)  integrated at a top surface of the encapsulant (see FIG. 6).
Regarding claim 8, Ueda shows a semiconductor device comprising, wherein the semiconductor die (electronic element 3) is interconnected to the radiating element by way of through-package via (via 68d) and a redistribution layer formed at a bottom surface of the device package (see FIG. 6).  
Regarding claim 9, Ueda shows a semiconductor device comprising, wherein the radiating element (radiation element 41) is characterized as a launcher and the directing structure is characterized as an antenna ([0034]), the launcher and antenna configured for propagation of RF signals characterized as mmWave signals (see FIG. 6 and related text).  
Regarding claim 10, Ueda shows a method comprising: forming a device package including a semiconductor die (electronic element 3) coupled to a radiating element (radiation element 41) integrated in the device package; and affixing a directing structure (antenna 4/ 41 in FIG. 6 and [0051])  to the device package by way of an adhesive (mold 71), the directing structure located over the radiating element and configured for propagation of radio frequency (RF) signals ([0026]+). 
Regarding claim 11, Ueda shows a method, wherein forming the device package further includes providing a package substrate (substrate 6) having the radiating element embedded (see FIG. 6) in the package substrate and located proximate the directing structure (see FIG. 6).  
Regarding claim 12, Ueda shows a method, wherein the package substrate includes a conductive layer ( conductive layer 51A) portion configured and arranged to serve as a signal reflector ( element 51 made of conductive materials), the conductive layer portion located below the radiating element and separated from the radiating element by way of a non-conductive material ( substrate made of insulating material see FIG. 6).  
Regarding claim 13, Ueda shows a method, wherein the semiconductor die is affixed to the package substrate (see FIG. 6) and interconnected to the radiating element by way of conductive structures of the package substrate (see FIG. 6).  
Regarding claim 14, Ueda shows a method, wherein forming the device package further includes encapsulating portions (mold 71) of the semiconductor die with an encapsulant, the radiating element integrated at a top surface of the encapsulant (see FIG. 6).  
Regarding claim 15, Ueda shows a method, wherein forming the device package further includes forming a redistribution layer at a bottom surface of the device package and interconnecting the semiconductor die to the radiating element utilizing a conductive trace of the redistribution layer (see FIG. 6 and related text).  
Regarding claim 16, Ueda shows a method, wherein the radiating element is characterized as a launcher and the directing structure is characterized as an antenna, the launcher and antenna configured for propagation of RF signals characterized as mmWave signals (see FIG. 6 and related text). 
Regarding claim 17, Ueda shows a semiconductor device comprising: a package substrate (substrate 6); a radiating element (radiation element 41) formed from a conductive layer (wiring layer 51A) of the package substrate; a semiconductor die affixed to the package substrate and interconnected to the radiating element (see FIG. 6); and a directing structure (antenna 4/ 41 in FIG. 6 and [0051]) affixed to the package substrate by way of an adhesive (mold 71), the directing structure located over the radiating element and configured for propagation of radio frequency (RF) signals (see FIG. 6).  
Regarding claim 18, Ueda shows a semiconductor device comprising, wherein the directing structure includes a first plurality of directing elements arranged on a first conductive layer and a second plurality of directing elements arranged on a second conductive layer separated from the first conductive layer by way of a dielectric material (see FIG. 6 and related text).  
Regarding claim 19, Ueda shows a semiconductor device comprising, wherein the package substrate includes a conductive layer portion configured and arranged to serve as a signal reflector, the conductive layer portion located below the radiating element and separated from the radiating element by way of a non-conductive material (see FIG. 6 and related text).  
Regarding claim 20, Ueda shows a semiconductor device comprising, wherein a plurality of conductive connectors affixed to the package substrate, the plurality of conductive connectors configured for connection to a printed circuit board (see FIG. 6 and related text).   
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893